Citation Nr: 9924813	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-38 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN).

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a left knee injury, based on the disagreement 
with the June 1995 initial award.

3.  Entitlement to a rating in excess of 30 percent post-
traumatic headaches, based on the disagreement with the June 
1995 initial award.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
February 1994.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  In November 1997 the Board remanded 
the case for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  

In his VA Form 9, received in October 1995, the veteran 
disagreed with the June 1995 decision denying service 
connection for hypertension and hypercholesterolemia.  
Although the RO subsequently issued a statement of the case 
on the hypertension issue, the veteran has not been provided 
a statement of the case on his claim for service connection 
for hypercholesterolemia.  Moreover, during his March 1996 
personal hearing, the veteran raised a claim for increased 
evaluation for his service-connected right knee disability.  
These issues are referred to the RO for appropriate actions.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claim of entitlement to service connection for 
hypertension is not plausible.

3.  The veteran's service-connected residuals of a left knee 
injury are manifested by severe subluxation and instability 
and functional limitation due to pain.

4.  The veteran's service-connected post-traumatic headaches 
with migraines are significant headaches, with prostrating 
attacks occurring approximately once a month, but they are 
not so frequent that they are productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a)(West 1991).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a left knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5107(a)(West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 
Diagnostic Codes 5257, 5260, 5261 (1998).

3. The criteria for an evaluation in excess of 30 percent for 
post-traumatic headaches with migraines have not been met. 38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Codes 8046, 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Service connection may 
be granted for hypertension if it is manifested to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. § 3.307, 3.309 (1998).  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a)(1998).

The Board notes that a 10 percent rating is for assignment 
where diastolic pressure is predominantly 100 or more, or; 
systolic pressure is predominantly 160 or more, or; for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
Note (1) the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101) (1998).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well-grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The veteran has failed to provide competent medical evidence 
of a nexus between any current hypertension and his service 
or any service-connected disability; an essential element to 
his claim.  Moreover, there is no competent evidence of 
record of hypertension being present in service or manifested 
to a compensable degree within one year of his discharge from 
service.  In this regard, the Board notes that of the 
numerous blood pressure readings obtained during service, the 
veteran had only one elevated blood pressure reading during 
service, in June 1992, that met VA's definition of 
hypertension.  This reading was associated with head trauma.  
The remainder of his service records and separation physical 
examination noted only normal blood pressure readings.  In 
June 1994, blood pressure readings of 140/82 and 130/90 were 
recorded by a private physician.  During a March 1995 VA 
examination the veteran reported a history of hypertension in 
1994.  Objectively, blood pressure readings were 145/80 
supine; 146/82, sitting; and 146/82, standing.  The diagnoses 
included systolic hypertension.  In February 1995, the 
veteran was seen at the Kaiser clinic complaining co a 
headache.  Initially, his blood pressure was 163/75.  He did 
not have a history of hypertension.  He smelled of alcohol.  
He remained in the emergency room for about 31/2 hours.  His 
blood pressure dropped to 110/78.  He was advised to stop 
drinking alcohol.  Additional VA and private medical records 
do not include any elevated blood pressure readings.  

In comparing the findings with the criteria cited in Caluza, 
it does not appear that the veteran has submitted a well-
grounded claim.  Despite one elevated blood pressure reading 
in service (associated with head trauma), hypertension was 
not present.  Thereafter, the next elevated blood pressure 
reading after service was in February 1995, and this was 
associated with excessive alcohol use.  Finally, there has 
been no medical evidence to relate any elevated blood 
pressure reading in service with any elevated reading noted 
after service.  Furthermore, the veteran's lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Although the Board has considered and denied the veteran's 
claim for hypertension on a ground different from that of the 
RO, that is, whether the claim is well grounded rather than 
whether he is entitled to prevail on the merits, the veteran 
has not been prejudiced by the Board's decision.  In assuming 
that the claim was well grounded, the RO accorded the veteran 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the veteran's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the veteran.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

Increased Evaluations

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  The Board finds that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Factual Background

Service medical records reflect that in June 1992, the 
veteran sustained head trauma.  Additional records note 
complaints of headaches following the head injury.  Service 
medical records also reflect ongoing treatment for left knee 
problems during service.

Private treatment records from Kaiser Permanente, dating from 
March 1994 to November 1995, show that the veteran complained 
of recurrent left-sided headaches in June and July 1994, and 
in January and February 1995.  A November 1995 progress note 
shows that the veteran had chronic left knee pain when 
walking up and down stairs.  

During a March 1995 VA general medical examination, the 
veteran complained of chronic recurrent headaches that he 
described as constant and mild, occurring on the left side of 
his head.  This ache became severe two to three times a month 
and prostrating about two times a year.  The headaches were 
associated with left-sided body paresthesias, photophobia, 
scintillating scotoma and nausea, but no vomiting.  These 
headaches lasted approximately one day.  The veteran also 
complained of recurrent left knee pain, described as a mild 
chronic ache that daily became severe with any activity, such 
as climbing stairs, inclines, or prolonged walking or 
running.  When exacerbated, his severe knee pain lasted two 
to three hours and was relieved by rest.  Periodically his 
knee locked, but the veteran denied any buckling.  He did not 
wear a brace.  The examiner observed mild diffuse tenderness 
of the left knee with point tenderness over the lateral 
collateral ligament.  There was laxity of the anterior 
cruciate and lateral collateral ligaments; however, the 
medial collateral ligament was stable.  The veteran's deep 
tendon reflexes were normal, as were his cranial nerves.  He 
had 140 degrees flexion in his left knee.  The examiner 
diagnosed head trauma with post-traumatic headaches, 
prostrating migraine headaches and left knee strain, with 
laxity of the lateral collateral ligament and the anterior 
cruciate ligament.

A June 1995 rating decision granted service connection for 
the veteran's left knee disability and post-traumatic 
headaches, effective February 19, 1994, the day after the 
veteran's separation from service.

During his March 1996 personal hearing, the veteran testified 
that his knee was locked in the mornings and that he would 
have to manually "pop" it to move it.  Although he was not 
being treated for his left knee at the time, he stated that 
he had been offered Tylenol III for the pain but preferred to 
take Advil.  He described his left knee pain as intense and 
stated it had increased in the prior six months.  He was 
unable to climb stairs because his knee felt as if it would 
buckle; however he worked as a security guard and testified 
he did a lot of walking in this capacity with a lot of 
stairs.  He denied wearing a knee brace but had been told he 
could wear one.  This would, however make his leg dependent 
on the brace.  His left knee was swollen.  The veteran also 
testified that he was receiving treatment for his headaches 
at Kaiser Permanente.  He took time off from his work because 
of his headaches and had to actually quit one job because of 
them.  He felt nauseous with the headaches, had vertigo and 
frequently got nosebleeds with them.  He stated he had 
headaches two times a week and took Advil for them.

In December 1996, the veteran's evaluation for his left knee 
disability was increased to 20 percent disabling, effective 
from the date of his discharge.

During a February 1997 VA examination, the veteran complained 
of recurrent chronic headaches that were on the left frontal 
side of his head and described as mild.  Two to three times a 
month the pain became worse and several times a year the pain 
was prostrating and associated with photophobia, nausea, and 
bilateral scintillating scotoma without vomiting.  These 
headaches were relieved with analgesics.  He described his 
severe headaches as occurring two times a month at that time.  
The veteran also complained of chronic recurring left knee 
pain that was constant and mild, but would get worse when he 
exercised it and would swell when he walked for more than a 
mile.  It tended to lock in the mornings.  Objectively, the 
left knee had 130 degrees flexion and 5 degrees extension.  
Excursion was 5 on a scale of 5, while there was diminished 
strength of 2-3/5 in all modalities of the left leg.  
Coordination was normal; however the veteran had moderately 
diminished speed and his endurance was 2/5.  There appeared 
to be laxity in the anterior cruciate ligament.  The examiner 
was unable to demonstrate the previously described laxity 
over the lateral collateral ligament at that time.  X-ray 
studies of the left knee were assessed as normal.  The 
diagnoses were post-traumatic headaches with a possible 
migraine component and left knee traumatic injury with 
anterior cruciate ligament laxity.  

A May 1997 rating decision increased the veteran's evaluation 
for his post-traumatic headaches to 30 percent effective from 
his discharge from service.  

During his July 1997 Travel Board hearing before the 
undersigned Member, the veteran testified that his left knee 
"gave out" a lot, particularly when he climbed stairs, or 
it would lock.  He had been told he had ligament and 
cartilage damage and arthroscopic surgery had been 
recommended.  He wore an elastic-type knee brace only when 
doing strenuous activities.  At any other time he felt a 
brace would be like using a crutch.  His knee would swell 
when he did a lot of walking and the pain generated up to his 
mid-thigh and down to his ankle.  He dragged his foot when 
walking.  His leg would either tingle when painful or that it 
would sometimes go numb.  Although his knee gave out at work, 
he had never fallen as a result and had not filed an injury 
report.  He usually experienced headaches at least one time a 
week, lasting hours and that were effected by light and 
noise.  He got severe throbbing headaches approximately one 
time a month with associated nosebleeds.  During these 
headaches he was sensitive to light, had ringing in his ears 
and was off balance.  Most of the time he would go to the 
hospital emergency room for these headaches.  He had no 
warning symptoms associated with his headaches and had been 
awakened by his severe headaches on several occasions.  He 
had last gone to the emergency room just four weeks prior to 
the hearing.  The veteran believed he had not been promoted 
because of the amount of leave he had taken as a result of 
his medical problems.

Private treatment records from Kaiser Permanente, dating from 
May 1997 to May 1998, show that the veteran was treated for 
migraine headaches in May 1997.  A July 1997 treatment record 
shows that he was assessed with a left knee contusion after 
hitting it on a cabinet.  There was no deformity or effusion 
with no patellar apprehension and the veteran was observed to 
ambulate okay.  The veteran was diagnosed in January 1998 
with sinus headaches and an upper respiratory infection after 
complaining of frontal headaches.  

In a response to VA's request, received in July 1998, the 
veteran's supervisor at Kaiser Permanente indicated that the 
veteran had missed approximately 35 days of work due to his 
headaches and had left work seven days as a result.  The 
supervisor further indicated that the veteran had not lost 
any promotions as a result of his headaches and had 
permission to lie down whenever the pain started.

During his December 1998 VA examination, the veteran 
complained chronic recurring knee pain, which varied from 
mild to severe depending on how active he was.  If he walked 
more than one mile his knee would swell and he had recurrent 
problems with knee locking, at which time he would have to 
manually manipulate his knee.  Sometimes his knee would give 
out.  His left knee would shake and sometimes the pain would 
awaken him at night.  He also complained of recurring 
headaches that were generally mild; however two to three 
times a month the pain would become severe, associated with 
photophobia and nausea and lasting many hours to all night.  
He was treated with painkillers.  He tried to avoid these 
painkillers because of his fear of addiction.  His last 
severe headache was two days prior to the examination.  

The veteran had normal cranial nerve, deep tendon reflexes, 
sensory, motor and coordination neurological examinations.  
The examiner observed that his left knee was enlarged and 
quite tender.  There was a "cracking" on movement.  Left 
knee movement was painful.  He was able to flex his knee 130 
degrees and extend it 5 degrees.  His excursion was 5/5, 
strength 3/5 and endurance 2-3/5.  The examiner found the 
veteran's coordination to not be an issue.  X-ray studies of 
his left knee were within normal limits.  The examiner 
diagnosed left knee pain that was more likely than not due to 
cartilage or ligament damage.  Although the anterior cruciate 
ligament had been questioned in the past, the examiner opined 
that was more likely to be a cartilage such as the medial 
meniscus along with early degenerative joint disease.  The 
examiner further opined that the veteran's left knee pain 
limited his functional ability all the time with daily flare-
ups that considerably limited his ability to exercise.  He 
was not able to squat or climb stairs.  His left knee 
disability interfered with his ability to operate in a normal 
manner.  The examiner further diagnosed headaches of several 
varieties, more likely than not due to early migraine.  

A February 1999 rating decision increased the veteran's 
evaluation for his left knee disability to 30 percent, 
effective from the date of his discharge.

Analysis

The veteran's claims for higher evaluations for residuals of 
a left knee injury and post-traumatic headaches with 
migraines are original claims that were placed on appellate 
status by a notice of disagreement expressing disagreement 
with an initial rating award.  In regard to these claims, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for the disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App 
119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran is currently assigned a 30 percent evaluation for 
his headaches analogous to Diagnostic Code 8100, which is for 
migraine headaches.  A 30 percent evaluation is warranted for 
migraine headaches that involve characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months, and a 50 percent evaluation is assigned for 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.

The evidence of record reveals that the veteran has severe 
headaches.  Since service, headache complaints were only 
noted in treatment records dated in June and July 1994, 
January and February 1995 and May 1997.  Additionally, it was 
noted in February 1997 that medication was effective in 
treating his headaches.  Moreover, the veteran's supervisor, 
while indicating that he had missed considerable time from 
work, also stated that the veteran had not been denied 
promotions because of his headaches.  The veteran, himself 
has repeatedly differentiated between severe headaches and 
prostrating headaches, which he claimed only occurred several 
times a year.  Consequently, the Board finds that the 
veteran's headache symptomatology, while certainly 
significant, does not more nearly approximate the criteria 
for an increased evaluation because of the absence of 
evidence of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  Although the veteran gave a recent history 
of two severe headaches a month at his December 1998 VA 
examination, his history does not provide sufficient evidence 
to overcome the lack of supporting clinical evidence on file.

As noted above, the veteran's left knee disability is 
currently rated, at the highest evaluation, as 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for 
severe recurrent subluxation or lateral instability.  

Other potentially applicable Diagnostic Codes, that provide 
higher evaluations, include: Code 5256, ankylosis of the 
knee; Code 5261, limitation of extension of the leg; and Code 
5262, impairment of the tibia and fibula.  However, these 
diagnostic codes are factually inapplicable in this case.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

A precedent opinion from VA's Office of General Counsel 
(General Counsel) held that a veteran who has arthritis and 
instability of the knee may be rated separately under Codes 
5003 and 5257.  VAOPGCPREC 23-97.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations).

A subsequent precedent opinion from General Counsel clarified 
that a separate rating for arthritis is in order if there is 
limitation of motion that is at least 0 percent disabling 
under Codes 5260 or 5261 or if there is X-ray evidence of 
arthritis and painful motion.  VAOPGCPREC 9-98.  The opinion 
also specified that the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 must be considered in assigning an evaluation 
for degenerative or traumatic arthritis under Code 5003 or 
Code 5010.  Rating personnel must consider functional loss 
and clearly explain the impact of pain on the disability. Id.  

Although the veteran does have some limitation of extension 
and the December 1998 VA examiner noted functional 
limitation, his objective limitation of extension was not to 
a compensable degree and the evidence does not show 
additional limitation of motion to an extent which would 
warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1998).  Thus, the Board 
finds that none of these diagnostic codes is more appropriate 
for the veteran's left knee disability.

The Board acknowledges the veteran's left knee symptoms, 
including pain, loss of muscle strength and endurance.  
However, considering these factors in conjunction with the 
December 1998 VA examiner's opinion that the veteran had 
daily functional limitation, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 30 percent for the left knee disability.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.7, 4.71a, 
Code 5257.  See Johnson v. Brown, 9 Vet. App. 7 (1996) (Board 
need not assign a separate rating for functional loss due to 
pain or weakness when the diagnostic code is not predicated 
on range of motion); Spurgeon v. Brown, 10 Vet. App. 194 
(1997) (even if a separate rating for pain is not required, 
the Board is still obligated to provide reasons and bases 
regarding application of the regulation).

Neither does the Board find that the veteran's current post-
traumatic headaches and left knee disability are so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board notes that the veteran's headaches 
and residuals of left knee injury have not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it resulted in marked interference with his 
employment.  

The Board notes that, although the veteran has appealed 
initial decisions for both his headaches and left knee 
disability, the current disability ratings are effective to 
the day after the veteran's separation from service.  The 
evidence of record does not indicate that the current 
disability levels are less severe than any other period 
during the veteran's appeal.  As there appears to be no basis 
for considering staged ratings in this case, a remand to the 
RO for that purpose would serve no purpose and only delay 
consideration of the veteran's appeal.


ORDER

Service connection for hypertension is denied.

Entitlement to an increased rating for for residuals of a 
left knee injury is denied.

Entitlement to an increased rating for post-traumatic 
headaches is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

